The employer and its insurance carrier have appealed from an award of the State Industrial Board for disability compensation in favor of claimant. It is conceded that while engaged in a regular employment claimant became disabled as a result of an occupational disease due to the nature of her employment. The only question raised by the appellants is that claimant failed to give notice of disablement. The State Industrial Board found that such notice was given. The evidence sustains the finding. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.